Citation Nr: 0304540	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.  

(The issue of service connection for a left knee disorder 
will be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from May 1967 to July 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating decision of the 
RO, which found that no new and material evidence had been 
submitted to reopen a claim of service connection for a left 
knee disorder.  

In March 2000, the Board remanded the appeal for development, 
which has since been completed.  

The Board reopens the claim of service connection for a left 
knee disorder.  Thus, as noted on the preceding page, the 
veteran's claim of service connection for a left knee 
disorder, will be the topic of a future Board decision.  The 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice, and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The VA notified the veteran of the evidence and 
information needed to reopen a claim of service connection 
for a left knee disorder, obtained all relevant and available 
evidence identified by the veteran, all in an effort to 
assist him in substantiating his petition to reopen a claim 
of service connection.  

2.  A December 1985 Board decision found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a left knee disorder, and the veteran 
was given notice of that decision.  

3.  Evidence received since the December 1985 Board decision 
includes: medical evidence of current left knee diagnosis and 
treatment, and medical opinion evidence of a current left 
knee disorder which is due to a reported injury in service; 
the additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the 
December 1985 Board decision, so as to meet the requirements 
to reopen the claim of service connection for a left knee 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.159, 
20.302, 20.1100, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 38 C.F.R. 
§ 3.159)(VCAA).  With regard to the issue on appeal, all 
identified VA and private treatment records pertinent to the 
appeal have been obtained.  In March 2000 the Board remanded 
the appeal and the requested development was completed.  
Pursuant to that Board Remand, in March 2000 the veteran was 
requested to identify additional private and VA treatment 
records.  In April 2000, he replied that he has not received 
treatment from a  private doctor, and that his treatment had 
been limited to the VA Providence, and Roxbury, Rhode Island, 
medical centers, records of which are on file.  Accordingly, 
the Board finds that VA has met its duty to assist.  A 
detailed and exhaustive review of the private and VA medical 
evidence of record is contained in the Board decision which 
follows.  

As to the petition to reopen a claim, VA has also met VCAA's 
notice requirements: the October 2002 supplemental statements 
of the case (SSOC) gives notice of VCAA and explains why the 
evidence submitted to date does not reopen the previously 
denied claim on appeal.  Additionally, the veteran was 
provided an opportunity for a personal hearing, either at the 
RO or before the Board, but he indicated that he did not want 
any such hearings.  The salient point is that the veteran, 
who is represented in the appeal, was afforded every 
opportunity to provide his sworn testimony and to submit 
evidence to reopen his claim on appeal.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran and his representative were advised of the 
basis of the prior final Board denial-that no chronic left 
knee injury is shown in service by the service medical 
records, and that he needed to support his petition to reopen 
a claim with evidence of not only a current left knee 
disability which is due to service, but evidence of an 
inservice disease/injury.  As the veteran was advised of what 
evidence or information he needed to submit to VA, and what 
evidence VA was to obtain on its own, or in response to 
information provided by the veteran, both the duty to assist 
and notice provisions of VCAA are met.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
concludes that further development would serve no useful 
purpose. 

II.  New and Material Evidence-Service Connection for a Left 
Knee Injury

The veteran and his representative have argued that the 
veteran sustained a left knee injury or two in service, and 
that a current left knee disability, however diagnosed, is 
due to such inservice injury or injuries.  See reported 
medical history on VA examination conducted in August 1971; 
initial (first) claim of service connection for a left knee 
disability received at the RO in October 1972; a subsequent 
petition to reopen a claim received in February 1985; a May 
1985 VA examination report of medical history; a reported 
medical history and "Indications" for VA surgery, dated in 
July 1995; and, reported medical history on September 1996 VA 
examination.  

Over the years and at various times in various ways, the 
veteran has espoused two theories with regard to his reported 
inservice left knee injury or injuries.  At the onset, it 
must be noted that the veteran's original claim of service 
connection, received at the RO in November 1970, is silent 
for any left knee complaint, injury, or disability.  (The 
veteran was discharged from active military service in July 
1970, as noted in the Introduction section above).  On VA 
examination in August 1971, the veteran first asserted that 
he sustained a left knee injury in an October 1968 motor 
vehicle accident, when a military "Jeep" rolled over.  The 
veteran later argued that he sustained a left knee injury in 
a "jumping" accident during basic training in 1967, where 
he jumped off a tower on the physical training course.  See 
VA report of examination dated in May 1985.  (It is noted 
that a July 19, 1995 VA treatment record refers to a 1967 
jumping injury of the left knee, while a July 25, 1995 VA 
report of surgery refers to a jumping injury in approximately 
1970.)  The Board also recognizes that on VA examination in 
September 1996, the veteran reported that he sustained two 
left knee injuries, one during "parachute training," and 
another in a subsequent automobile accident.  The veteran's 
current assertions of inservice injuries have not changed 
from these historic arguments, as detailed below.  

The first argument was rejected at the RO in November 1972.  
The veteran did not appeal, but reopened his claim by 
petition received in February 1985.  The veteran was provided 
a VA examination in May 1985, at which time he first reported 
his second argument regarding a left knee injury during a 
parachute "jump" during basic training.  The RO denied his 
second argument in an August 1985 rating decision, from which 
the veteran appeal to the Board.  A December 1985 Board 
decision denied service connection for the claimed left knee 
disability on both theories of reported inservice left knee 
injury, based on a review of the service medical records.  
The Board noted that no injury during basis training is shown 
by the service medical records.  The Board observed that x-
ray studies of the left knee taken in April 1968 showed no 
bony pathology of the left knee joint, and that the medical 
records regarding an October 1968 motor vehicle accident show 
no complaint, findings, treatment, or diagnosis of any left 
knee injury or disability.  The Board further noted that 
while the veteran was seen in November 1969 for a complaint 
of left knee pain when walking, the veteran specifically 
denied any prior left knee injury or "trauma" at that time.  
Moreover, the Board noted that examination in November 1969, 
as on separation in July 1970, was negative for any finding 
or pathology.  Finally, the separation examination included 
no complaints, findings, or diagnoses regarding the left 
knee.  As noted above, the veteran's original VA claim of 
service connection received in November 1970 is silent as to 
the left knee.  While the December 1985 Board decision found 
that, aside from whether or not the veteran actually injured 
his left knee in service, the service medical records show 
that any inservice left knee injury was acute and transitory, 
and resolved without residual disability many months prior to 
the veteran's separation from service, the newly received 
evidence tends to provide the missing nexus, albeit 
inadequate to warrant granting the claim.  There is, perhaps 
for the first time, a medical basis for concluding that the 
veteran's current chronic left knee disorder had its 
inception during his active military service ending in July 
1970, as detailed below.  

The Board's December 1985 decision is final.  38 U.S.C.A. §§ 
7103(a), 7104(a)(b)(West 1991 & Supp. 2002).  However, VA law 
allows for a claim to be reopened if new and material 
evidence is received from the last decision denying the claim 
on any basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 
3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
New and material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This does not mean, 
however, that the Board is bound to accept the veteran's 
contradicted and previously discredited reports of an 
inservice left knee injury or inservice chronic left knee 
disability, with present residuals.  See, Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  Further argument in this 
regard follows below.  

The evidence of record at the time of the final December 1985 
Board decision, as thoroughly detailed in that document, 
includes the veteran's service medical records, which tend to 
contradict the veterans assertions of two left knee injuries, 
as well as their likely import-that he had a chronic left 
knee disorder in service (and not an acute and transitory and 
resolved one).  These records show no left knee injury either 
during basis training or as a result of a well-documented 
October 1968 motor vehicle accident.  The evidence before the 
Board at that time also includes post-service medical 
evidence, which revealed recent left knee injury, treatment, 
and diagnosis, with a relationship to his prior military 
service, although based on the veteran's own statements of 
his prior service injury.  

The post-service medical evidence of record at the time of 
the Board's December 1985 decision (that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a left knee disorder) included: the veteran's 
November 1970 claim of service connection, which is silent 
for any left knee injury; the veteran's December 1970 Report 
of Accident regarding injuries sustained in the October 1968 
automobile accident, which is silent as to any left knee 
injury; an August 1971 VA examination report, which includes 
the veteran's arguments that he sustained a left knee injury 
in service in a "Jeep" accident in October 1968; an October 
1972 VA treatment record which shows the veteran reported 
left knee injuries in service, without diagnosis of finding 
other than discomfort; April 1985 VA x-ray studies which are 
negative for any left knee pathology; and, the May 1985 VA 
examination report which includes the veteran's second 
argument that he injured his left knee while in service 
during basic training when he jumped off a tower on the 
physical training course.  

The evidence obtained since the time of the Board decision 
dated in December 1985 includes additional VA and private 
treatment records, as well as the veteran's repeated 
statements of entitlement to service connection based upon 
either an inservice motor vehicle injury, or a jump incident 
during basic training, or apparently perhaps both.  

Contrary to the veteran's April 2000 statement that he never 
received any private treatment regarding his left knee, the 
VA claims file include many private treatment records.  
Private treatment records of William Donahue, M.D., dated in 
November 1984 and received after the Board's December 1985 
decision, document the veteran's reported history of a left 
knee injury in service in 1967. However, these records also 
document present treatment following a December 1981 left 
knee injury when he hit his head on his knee while bent under 
a desk.  Dr. Donahue noted at that time that the veteran had 
sustained "direct trauma to the patella," in the December 
1981 desk incident, and that treatment was received 
arthroscopically for the removal of the damaged tissue from 
the patellofemoral joint.  The record indicates that the 
veteran underwent surgical repair in February 1982 for his 
left knee injury, and then again in February 1983 and June 
1984 for continued left knee disability following the 1981 
left knee injury.  

A VA treatment record of June 1989 documents the veteran's 
reported prior medical history of an automobile accident in 
1983, which included a left knee injury for which he 
underwent arthroscopic surgery to repair a torn cartilage of 
the left knee with removal of a bone chip.  The report also 
documents subsequent treatment for continued left knee 
impairment following the 1983 torn cartilage and motor 
vehicle accident injury.  

A VA treatment record of January 1994 shows a left knee 
injury three days earlier when the veteran fell 6 feet to the 
floor.  

It is noted that on a March 1995 outpatient treatment record 
and VA examination in July 1995 the veteran repeated a 
history of a left knee jump injury while in the service.  

On VA examination in September 1996, the veteran was noted to 
have reported that he had been a "parachutist" who had had 
a number of accidents including a left knee injury during 
parachute training and an automobile accident.  The diagnosis 
was degenerative joint disease of the left knee, requiring a 
left knee brace.  The examiner opined that the veteran had 
had multiple joint problems, probably secondary to numerous 
injuries, several of which were significant during his 
military service, including a low back strain (a disorder not 
at issue).  The examiner also noted a history of an injury to 
the left knee during jump training.  

VA medical records of July 1999 show treatment for low back 
pain radiating into the lower extremities following a motor 
vehicle accident days before.  A May 2001 VA treatment record 
includes the diagnosis of a right knee disorder secondary to 
his reported "service-connected" left knee.  

Similarly, the veteran's lay opinion and speculation as to 
the etiology of his current disorders are essentially 
duplicate of statements he has already made to the Board 
which were considered in December 1985, and do not serve to 
reopen the claim.  While the veteran is competent to provide 
evidence of observable symptoms, he is not competent to 
attribute any left knee symptoms to a given cause or 
etiology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
His assertions are not, therefore, probative of what prior 
left knee injury, whether inservice or post-service, could 
have resulted in his current left knee disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Analyzing the above evidence received since the time of the 
1985 prior final Board decision, the Board finds that the 
September 1996 VA medical opinion offers a nexus opinion-for 
the first time-between the veteran's current left knee 
disorder and his prior military service.  Accordingly, the 
claim is reopened.  




ORDER

New and material evidence has been received to reopen a claim 
of service connection for a left knee disability, and to this 
limited extent the claim on appeal is granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

